Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The presently claimed inventions recited by the independent claims are interpreted as described by the Applicant in its remarks dated 6/21/22.  Applicant’s statements of differences between the claimed inventions and the cited prior art are incorporated herein as the reasons the claimed inventions are allowable over the cited art of record.  Furthermore, the prior art of record does not teach or suggest the totality of the limitations of either independent claims, either alone or in obvious combination.
The claims are particularly interpreted as follows.  The following interpretations apply to corresponding limitations of both claims 1 and 15.
The limitation regarding automatically dispensing the detergent if the detergent is recognized by the model is interpreted to mean if the detergent type is recognized by the model based on the disclosure and the following limitation stating that an acquisition is failed if a type of the detergent is not inferred.
The model inferring a position of a region of interest and a text is interpreted to mean that the actual text (not image) is inferred.
The training of the model is interpreted to be performed using all of the images of the plurality of the detergent containers (since the claims refer to “the images”) and includes images in which the detergent information is acquired and images in which a totality of the detergent information is not acquired.  The model is trained using the images, coordinates of text (the “identification element”) within the image, and the actual text (not an image of the text) present within the coordinates.  The coordinates and text are labeled to the image in the form of textual data as depicted by fig. 7.  Notably, as stated by the Applicant, the actual text that is labeled to the image is not recognized for purpose of training the model, “recognized” meaning optical character recognition or the like in which actual text is extracted from an image of the text by a processor (see specification, paras. 457-458).  The actual text is understood to be input by a user or acquired by a means other than recognition and extraction (see specification, paras. 426-430).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711